Citation Nr: 1125539	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 2007.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2007 rating decision of the VA Regional Office in Houston, Texas that, in pertinent part, granted service connection for bilateral hearing loss disability, and assigned a zero percent disability rating effective from August 1, 2007.  The Veteran appeals for a higher initial rating.  


FINDING OF FACT

Bilateral hearing loss is currently manifested by no more than Level I hearing acuity in the right ear and left ears that corresponds to no more than a zero percent disability evaluation.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service-connected bilateral hearing loss disability is more disabling than reflected by the currently assigned disability evaluation and warrants a higher rating.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA).

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice and, as discussed herein, none has been shown.

In the present case, the Veteran is challenging the initial rating assigned for his service-connected bilateral hearing loss following the award of service connection in the September 2007 rating decision.  The U.S. Court of Appeals for Veterans Claims, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose which the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a NOD, such as in this case.

Notwithstanding the above, the Veteran was provided VCAA notice prior to the initial unfavorable decision on the claim for a higher initial rating in March 2007.  In the March 2007 letter, he was advised as to how VA determines the disability rating once service connection has been established.  The Veteran indicated that he had no other information or evidence to give VA in support of his claim and affixed his signature on the notice response form in March 2007.  This initial notice was supplemented by correspondence dated in April 2008 and November 2008.  The aforementioned letters cumulatively informed him of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notification that includes information pertaining to a disability rating and an effective date for the award was also sent to the Veteran.  Neither the Veteran nor his representative has alleged any deficiency of notice.  For these reasons, the Board finds that the Veteran was sent adequate notice with respect to his initial rating claim.    

The Board also finds that all necessary development has been accomplished.  The Veteran's service treatment records are included in the claims folder.  Additional records from Lackland Air Force Base have also been received and reviewed.  Further, the Veteran's own statements are in the record and the whole of the evidence have been carefully considered.  

Also, the RO afforded the Veteran with VA audiological examinations in connection with his claim in June 2007 and May 2009.  The Board notes that all relevant audiometric findings for evaluation of the Veteran's claim are included in the examination report.  

In addition, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

In this case, both VA audiological examiners specifically addressed the functional effect of the Veteran's hearing loss disability.  In this regard, the Board notes that the June 2007 VA audiological examiner noted that the Veteran had difficulty understanding speech in noise.  The May 2009 VA audiological examiner noted that the Veteran's hearing loss had significant effects on his occupation because he had hearing difficulty and that his hearing loss may lead to speech understanding problems in background noise environments.  Also, the Veteran's written statements further reveal that he wears hearing aids in both ears, which relates to his occupational functioning and daily activities.  Therefore, the evidence of record is sufficient for the purposes of evaluating the Veteran's claim, to include consideration of whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran. The Veteran has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claim during the course of this appeal.  As stated above, neither the Veteran nor his representative has alleged any prejudice with respect to the notice, or lack thereof, received for his initial rating claim during the course of this appeal. No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Accordingly, the claim is ready to be considered on the merits.  

Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2010).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85 (2010).

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa [C.F.R. § 4.85], whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2010).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that the assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when a claimant is awarded compensation and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  These are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Background

The evidence reflects that in June 2007, within a month of retirement from service, the Veteran was afforded an audiogram for VA compensation and pension purposes that disclosed the following puretone thresholds in the right and left ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
20
40
LEFT
5
10
10
25
35

Speech discrimination scores were 92 percent bilaterally.  

Records from Lackland Air Force Base dated between 2006 and 2007 refer to bilateral sensorineural hearing loss.

The appellant was afforded a VA audiometric evaluation in July 2009 that revealed the following puretone thresholds in decibels for the right and left ears.




HERTZ




1000
2000
3000
4000
RIGHT

15
15
25
40
LEFT

10
15
30
35

Speech discrimination scores were 96 percent in each ear.  A diagnosis of mild bilateral sensorineural hearing loss was provided.  

Legal Analysis

Although the Veteran asserts that he is entitled to a higher disability rating for bilateral hearing loss disability, the evidentiary record does not support his contentions.  In this regard, the Board has compared the audiometry results from VA compensation examinations in 2007 and 2009, and considered the other evidence of record during the appeal period.  The Veteran's hearing deficit in 2007 reflects a puretone threshold average of 21 decibels in the right ear with a speech discrimination score of 92 percent that correlates to an auditory acuity numeric designation of Level I hearing.  The left ear showed a puretone threshold average of 20 decibels with a speech discrimination score of 92 percent, which corresponds to an auditory acuity numeric designation of Level I hearing according to VA rating criteria.  See 38 C.F.R. § 4.85, Table VI.  These findings do not entitle him to more than a zero percent rating for bilateral hearing loss.  

On VA audiometric evaluation in May 2009, the Veteran had a puretone threshold average of 24 decibels in the right ear with a speech discrimination score of 96 percent which equates to an auditory acuity numeric designation of Level I hearing.  The left ear reflects a puretone threshold average of 23 decibels with a speech discrimination score of 96 percent which corresponds to an auditory acuity numeric designation of Level I hearing according to VA rating criteria. See 38 C.F.R. § 4.85, Table VI.  These results also do not comport with the criteria for more than a zero percent disability rating.

Additionally, since the Veteran's pure tone thresholds at each of the relevant frequencies on the evaluation have not all been 55 decibels or more, or less than 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz, he does not meet the criteria for a higher disability evaluation under 38 C.F.R. § 4.86(a) or § 4.86(b).  He does not demonstrate an exceptional pattern of hearing impairment.  

The Board has carefully considered the Veteran's contentions attesting to more severe defective hearing.  However, the evidentiary record, to include current lay and clinical evidence, does not support a basis to find that hearing loss disability approximates the criteria for a higher rating at this time.  The Veteran has asserted that he is entitled to a higher rating because he must wear hearing aids.  See January 2010 VA Form 9.  However, the Board points out that hearing impairment by VA standards is calibrated on controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure tone audiometry tests.  As stated above, the assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  See Lendenmann, supra.  Under the rating schedule, the severity of the Veteran's hearing loss as demonstrated on examination is noncompensable.  Therefore, the preponderance of the evidence weighs against the assignment of a higher initial rating.          

Further, in the instant case, the Board finds that there is no demonstrable clinical or subjective evidence during the appeal period showing any significant change to support a higher evaluation for bilateral hearing loss disability.  The Board, thus, finds that a uniform rating is appropriate throughout the time frame, and no staged rating is warranted.  See Fenderson, supra.

Additionally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected bilateral hearing loss disability.  The evidence shows that the relative manifestations and the effects of the Veteran's disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary at this time.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.  

 

____________________________________________
C. FERGUSON
Acting Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


